                                                                                                                         OGLETREE, DEAKINS, NASH,
                                                                                                                         SMOAK & STEWART, P.C.
                                                                                                                         Attorneys at Law
                                                                                                                         111 Monument Circle, Suite 4600
                                                                                                                         Indianapolis, IN 46204
                                                                                                                         Telephone: 317-916-1300
                                                                                                                         Facsimile: 317-916-9076
                                                                                                                         www.ogletreedeakins.com

            Bonnie L. Martin
            317-916-2118
            bonnie.martin@ogletree.com


                                                                             April 16, 2021
                                                                                                                                                   VIA EMAIL
            Travis W. Cohron                                                                Guerino Cento
            Clark Quinn Moses Scott & Grahn, LLP                                            CENTO Law
            320 N. Meridian St., Suite 1100                                                 5666 Carrollton Ave.
            Indianapolis, IN 46204                                                          Indianapolis, IN 46220
            tcohron@clarkquinnlaw.com                                                       cento@centolaw.com

                       RE:        Brandon G. Midkiff v. Navient Solutions, Inc.
                                  Case No.: 1:20-cv-01962-TWP-MJD
                                  Our File No.: 003445-000368

            Dear Counsel:

                    This letter responds to yours dated April 14, 2021, and is intended to comply with S.D. Ind.
            L.R. 37-1 and its requirements for the parties to confer regarding any outstanding discovery disputes
            prior to seeking judicial intervention.

                        Production of Documents Subject to Objections

                     As an initial matter, Defendant Navient Solutions, LLC (“NSL”) notes that its objections are
            not “boilerplate,” as they are targeted at the objectionable language, scope and content of Plaintiff’s
            requests. NSL’s production is thus, necessarily, subject to any of its objections; that is, NSL will not
            produce documents outside the scope of discovery as articulated in its objections. However, in an
            effort to resolve any question regarding the universe of documents produced, NSL is willing to revise
            its responses to provide additional clarification regarding whether documents have been produced in
            response to a particular request, and will do so on or before April 23, 2021. To be clear, no otherwise
            responsive documents have been withheld on the basis of privilege.

                        Request Nos. 1 and 10

                    Request No. 1 sought a “copy of all manuals, memorandum, notices, training materials, or
            other guidance created, provided, or in effect between August 2019 [sic] relating to Navient’s, or
            Navient’s agents and subcontractors, policies and procedures to assure compliance with the Fair
            Credit Reporting Act, including without limitation its procedures for preventing and correcting the
            reporting of credit information involving identity theft and to correct credit reports or credit files that
            include credit information relating to identity theft.” Request No. 10 seeks substantially similar


Atlanta ▪ Austin ▪ Berlin (Germany) ▪ Birmingham ▪ Boston ▪ Charleston ▪ Charlotte ▪ Chicago ▪ Cleveland ▪ Columbia ▪ Dallas ▪ Denver ▪ Detroit Metro ▪ Greenville ▪ Houston
Indianapolis ▪ Kansas City ▪ Las Vegas ▪ London (England) ▪ Los Angeles ▪ Memphis ▪ Mexico City (Mexico) ▪ Miami ▪ Milwaukee ▪ Minneapolis ▪ Montréal (Canada) ▪ Morristown
Nashville ▪ New Orleans ▪ New York City ▪ Oklahoma City ▪ Orange County ▪ Paris (France) ▪ Philadelphia ▪ Phoenix ▪ Pittsburgh ▪ Portland, ME ▪ Portland, OR ▪ Raleigh ▪ Richmond
St. Louis ▪ St. Thomas ▪ Sacramento ▪ San Antonio ▪ San Diego ▪ San Francisco ▪ Seattle ▪ Stamford ▪ Tampa ▪ Toronto (Canada) ▪ Torrance ▪ Tucson ▪ Washington
April 16, 2021
Page 2

information, but specifies “policies and procedures to assure compliance with 15 U.S.C. § 1681i,
including without limitation its procedures for deleting or correcting inaccurate or unverifiable
information.” (In addition, it appears that some of the documents were more expressly sought in
Plaintiff’s Request Nos. 25 and 26.) Not only has Plaintiff already deposed a NSL employee
regarding such documents over the course of two days and has scheduled a 30(b)(6) deposition, since
its initial response, NSL has produced its Fraud Department’s procedures for investigating claims of
identity theft, and has agreed to supplement such production with the procedures in place during the
relevant time period (September 2019-September 2020).

        In an effort to resolve any further dispute regarding production of its policies and procedures,
NSL will produce its FCRA policies and procedures for the relevant time period (September 2019-
September 2020) concerning investigation of disputes and correction of reporting that relate to
allegations of identity theft (including any relating to its quality control review in such instances) on
or before April 23, 2021. NSL has not identified any additional responsive training materials for the
relevant time period.

           E-Mail Correspondence and Notes By or Between Navient and Teleperformance
           Philippines Regarding Loan at Issue (Request No. 2)

         NSL disputes Plaintiff’s characterization of Matthew Schatz’s testimony as demonstrating that
e-mail correspondence or notes would exist by and between NSL and Teleperformance Philippines.
To the contrary, Mr. Schatz (a Fraud Department employee, not responsible for responding to credit
disputes from CRAs) testified – in his personal capacity and not on behalf of NSL – he had only
vaguely heard of Teleperformance, and was not certain what they did for NSL. Nor did Mr. Schatz
testify that he (or anyone else in the Fraud Department) corresponded directly with Teleperformance
in the handling of Plaintiff’s disputes.1

        Here, Plaintiff’s Request is overbroad and unduly burdensome, as it would require NSL to
guess what issue the contractor may have had with various CRA disputes relating to Mr. Midkiff,
then further guess who within NSL this contractor may have contacted to discuss that particular issue,
to be able to conduct a search of that particular NSL employee’s e-mail. Short of such a fishing
expedition, in an effort to resolve any further dispute, NSL confirms that it has searched for responsive
documents and, to date, it has not located any such documents.

        We anticipate that the above fully and finally resolves the disputes between the parties, and
will provide documents before April 23rd if we are able to do so. Please let us know if you would like
to discuss these issues further, or if the parties can confirm with the Magistrate Judge that the
conference is no longer needed on Wednesday, April 21st.




1
    If you disagree, please direct us to the specific testimony by page and line.
April 16, 2021
Page 3

                                     Very truly yours,

                                     /s/ Bonnie L. Martin
BLM
cc: Justin A. Allen, Esq.
     (via electronic transmission)




                                                            46822121.1
